department of the treasury internal_revenue_service washington d c date office_of_chief_counsel number release date cc intl br3 tl-n-7184-00 uilc internal_revenue_service national_office field_service_advice memorandum for reid m huey associate area_counsel lmsb cc lm rfp stp attn eric w johnson from anne o’connell devereaux assistant to the branch chief cc intl br3 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer year year year tl-n-7184-00 year year issue whether the service can pursuant to taxpayer’s duty_of_consistency reduce in a year under examination taxpayer’s foreign subsidiary’s post-1986_foreign_income_taxes pool by the amount of an indirect_foreign_tax_credit erroneously claimed by taxpayer in a year closed by the statute_of_limitations conclusion because all of the elements of the duty_of_consistency have been satisfied the service may bind taxpayer to its original representation regarding the amount of foreign_income_taxes that were removed from the post-1986_foreign_income_taxes pool by virtue of the erroneous indirect_foreign_tax_credit claimed in the closed years and remove those amounts from the open_year pool facts taxpayer is a domestic_corporation that owned more than percent of a foreign_corporation foreign_subsidiary for all years at issue during an examination of taxpayer’s federal_income_tax returns for year sec_4 and tax years currently open under the statute_of_limitations open years the examining agent discovered errors in the computation of the indirect_foreign_tax_credit that had been claimed by taxpayer with respect to the foreign_subsidiary in year sec_1 and tax years that are now closed by the statute_of_limitations closed years specifically for one or more of the closed years taxpayer claimed on its federal_income_tax returns an indirect_foreign_tax_credit greater than the appropriate percentage of the amount of the then-available post-1986_foreign_income_taxes pool of its foreign_subsidiary law and analysis indirect_foreign_tax_credit sec_901 of the code allows certain taxpayers a credit against their u s tax_liability for the amount of any income_war_profits_and_excess_profits_taxes paid_or_accrued during the taxable_year to any foreign_country sec_902 deems a domestic_corporation that owns percent or more of the voting_stock of a foreign_corporation from which it receives a dividend to have paid the same proportion of the foreign_income_taxes actually paid_by the foreign_corporation as the amount of the dividend bears to the foreign corporation’s post-1986_undistributed_earnings sec_960 similarly provides for indirect foreign tax_credits in connection with subpart_f inclusions thus for taxable years beginning after foreign taxes deemed paid under sec_902 generally are computed based on multi-year pools of earnings and taxes as follows tl-n-7184-00 foreign tax deemed paid post-1986 foreign tax paid_by foreign_corporation x dividend to taxpayer post-1986_undistributed_earnings of foreign_corporation sec_902 defines post-1986_undistributed_earnings as the sum of the foreign corporation's earnings_and_profits accumulated in post-1986 taxable years as of the close of the taxable_year in which it distributes a dividend but without reduction for current_year dividend distributions prior to sec_902 defined post-1986_foreign_income_taxes as the sum of the foreign corporation's current_year foreign_income_taxes and foreign_income_taxes with respect to prior post-1986 taxable years to the extent such foreign taxes were not deemed paid with respect to dividends distributed by the foreign_corporation in prior taxable years thus foreign taxes deemed paid with respect to a dividend in one year are not available for computing a deemed paid credit in a subsequent year consequently a taxpayer’s indirect_foreign_tax_credit for a current_year and for all subsequent years is affected by the accuracy of the taxpayer’s computation of the post-1986_foreign_income_taxes pool and the post-1986_undistributed_earnings pool of its foreign subsidiaries duty_of_consistency the duty_of_consistency is an equitable doctrine that prevents a taxpayer from adopting a position for a particular year and after the period of limitations for that year has expired adopting a contrary position by claiming that the original treatment was incorrect to obtain a tax advantage in a later year 231_f3d_541 5th cir aff’g tcmemo_1998_145 thus for example a taxpayer who benefitted from a representation in one tax_year may not reduce his tax in a subsequent tax_year by arguing after the statute_of_limitations has expired on the earlier year that the taxpayer’s original representation was incorrect and that more tax was due in the now-closed year see 854_f2d_755 5th cir cert_denied 490_us_1065 109_tc_290 aff’d 212_f3d_600 11th cir thus the duty_of_consistency prevents a taxpayer from obtaining a permanent exclusion of income that is taxable or from deducting the same expense in multiple tax years 1in the phrase deemed paid with respect to was replaced with attributable to effective date p l a this change clarified that for purposes of the indirect_foreign_tax_credit all taxes attributable to a dividend are removed from the pool not just taxes actually claimed as an indirect_foreign_tax_credit because this change only clarified existing law it did not change the manner in which post-1986_foreign_income_taxes pools are computed see h_r conf_rep no pincite tl-n-7184-00 the duty_of_consistency has three elements the taxpayer represents a fact or reports an item for federal_income_tax purposes for a particular year the service acquiesces in or relies upon the representation of fact or the reported_item for that year and the taxpayer attempts to change the representation or reporting in a subsequent year after expiration of the period of limitation and the change is detrimental to the service herrington f 2d pincite a taxpayer’s inclusion or omission of a particular item on a tax_return can be a representation that the facts are consistent with how the item is reported thus the failure to report a particular item_of_income may be an implied representation of the fact with respect to that item which the taxpayer cannot repudiate at a later date when the duty_of_consistency applies the commissioner may act as if the previous representation on which the commissioner relied continued to be true even if it is not the taxpayer is estopped to assert the contrary herrington f 2d pincite cleo perfume inc v commissioner tcmemo_1998_155 the duty_of_consistency is based on the theory that a taxpayer owes the service the duty to be consistent when a fact or transaction is projected in its tax consequences into another year and will not be permitted to benefit from the taxpayer's own prior error or omission the court in 131_f2d_662 5th cir aff’g 45_bta_24 discussed the theory underlying the duty_of_consistency doctrine while it is true that income taxes are intended to be settled and paid annually each year standing to itself and that omissions mistakes and frauds are generally to be rectified as of the year they occurred this and other courts have recognized that a taxpayer may not after taking a position in one year to his advantage and after correction for that year is barred shift to a contrary position touching the same fact or transaction when such a fact or transaction is projected in its tax consequences into another year there is a duty_of_consistency on both the taxpayer and the commissioner with regard to it similarly in 95_f2d_622 5th cir cert_denied 304_us_577 the court stated that in income_taxation what is done in one tax_year is sometimes projected into another where the same fact must govern there being continuity there ought to be consistency in treatment first element the first element of the duty_of_consistency is that the taxpayer must have made a representation or reported an item for tax purposes herrington f 2d pincite for purposes of the duty_of_consistency a taxpayer's treatment of an item on a tl-n-7184-00 return can be a representation of the facts that are consistent with the manner in which the taxpayer reports the item on the return estate of letts t c pincite for example a failure to report income may be an implied statement of the facts relating to the taxpayer's receipt of funds which under the duty_of_consistency a taxpayer cannot later repudiate see 244_f2d_874 9th cir aff’g 25_tc_1210 not reporting the receipt of funds on an income_tax return was a representation that the funds were a loan repayment 109_f2d_479 1st cir aff’g 38_bta_757 not reporting a sale in was a representation that the sale did not occur in an indirect_foreign_tax_credit claimed on taxpayer’s return is a representation regarding the amount of foreign taxes in taxpayer’s foreign subsidiary’s post-1986_foreign_income_taxes pool thus the first element of the duty_of_consistency is present in this case second element the second element of the duty_of_consistency is that the commissioner must have relied on the taxpayer's representation this element is present if the commissioner accepts the taxpayer's income_tax return and permits the statute_of_limitations to expire for that year herrington f 2d pincite however if the commissioner knew or had reason to know prior to the expiration of the statute_of_limitations that a taxpayer had made a representation that was incorrect and failed to correct that representation before the expiration of the statute_of_limitations then the duty_of_consistency does not apply 56_tc_82 aff’d per curiam 456_f2d_622 5th cir erickson v commissioner tcmemo_1991_97 gmelin v commissioner tcmemo_1988_338 aff'd without published opinion 891_f2d_280 3d cir to avoid the second element a taxpayer must provide the service with sufficient facts such that the service has actual or constructive knowledge of a possible mistake in the reporting of the erroneously disclosed item the service may rely on a presumption of correctness of a return or report that is furnished under penalties of perjury absent sufficient facts to supply the service with actual or constructive knowledge to the contrary hughes luce l l p v commissioner tcmemo_1994_559 aff’d 70_f3d_16 5th cir as stated by the court_of_appeals for the first circuit the duty_of_consistency requires that the taxpayer's misrepresentation must be one on which the government reasonably relied in the sense that it neither knew nor ought to have known the true nature of the transaction mischaracterized by the taxpayer 18_f3d_20 1st cir citations omitted it appears that the second element is present in this case it does not appear that any information came to light with respect to taxpayer's income_tax returns for the closed years that would have caused the service to know or have reason to know tl-n-7184-00 prior to the expiration of the statute_of_limitations for the closed years that taxpayer miscalculated the indirect_foreign_tax_credit such that the service should have adjusted taxpayer's income_tax_liability in the closed years to reflect such errors by accepting taxpayer's income_tax returns for the closed years as filed with regard to the indirect_foreign_tax_credit and by allowing the statute_of_limitations to expire concerning this issue the service relied upon taxpayer's representation in its income_tax returns for the closed years that taxpayer properly calculated its foreign subsidiary’s post-1986_foreign_income_taxes pool and therefore claimed the proper amount of indirect_foreign_tax_credit third element the third element of the duty_of_consistency is that the taxpayer must have attempted to change the previous representation after the expiration of the statute_of_limitations herrington f 2d pincite 495_f2d_211 8th cir the third element is present in this case now that the statute_of_limitations has expired with respect to the assessment and collection of income_tax for the closed years and contrary to its prior representation as to the accuracy of the amount of indirect_foreign_tax_credit claimed for those years taxpayer contends in effect that the foreign taxes were not removed from the foreign subsidiary’s post-1986_foreign_income_taxes pool because of the error in the closed_year computation and that those taxes are available to compute an indirect_foreign_tax_credit in the open years conclusion because all of the elements of the duty_of_consistency have been satisfied the service may bind taxpayer to its original representation regarding the amount of foreign taxes that were removed from the foreign subsidiary’s post-1986_foreign_income_taxes pool by virtue of the erroneous indirect_foreign_tax_credit claimed in the closed years and remove those amounts from the foreign subsidiary’s post- foreign_income_taxes pool for open years accordingly taxpayer cannot now claim after the statute_of_limitations for assessment and collection of income_tax has run for the closed years that the foreign taxes associated with the erroneous indirect_foreign_tax_credit claimed in the closed years remain in the foreign subsidiary’s post-1986_foreign_income_taxes pool and are available for computing indirect foreign tax_credits in open years finally the duty_of_consistency is an affirmative defense upon which the service bears the burden_of_proof and must be raised in the pleadings see eg 100_f3d_778 10th cir aff’g 103_tc_525 unum life_insurance_company of america v united_states 886_fsupp_150 d maine accordingly we suggest that the duty_of_consistency and facts necessary to support its application be developed as early as possible for this reason we suggest that the service notify the taxpayer of our intention to raise the duty_of tl-n-7184-00 consistency as early as possible such as in a statutory_notice_of_deficiency for the open years case development hazards and other considerations please call if you have any further questions anne o’connell devereaux assistant to the branch chief branch office of associate chief_counsel international
